      Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 1 of 25




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


JAMAEL SANFORD,                            )
                                          )
       Plaintiff,                         )
                                          )
                                          ) Civil Action No.:
                                          )
v.                                        )
                                          )
 GEORGIA DEPARTMENT OF                    )
PUBLIC SAFETY, and its Division, )
the GEORGIA STATE PATROL,                 )
Mark Hambert, individually and in )
 his official capacity under color of law )
as Major, Georgia State Patrol.           )     JURY TRIAL DEMAND

     Defendants.


                              COMPLAINT


     Plaintiff, State Trooper Jamael Sanford, files this Complaint against

Defendants Georgia Department of Public Safety (DPS) due to its division

Georgia State Patrol (GSP), and Mark Hambert.


                             INTRODUCTION


                                         1.



                                     1
       Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 2 of 25




      This action is filed under 42 U.S.C. § 1983 for violation of Jamael

Sanford’s rights to equal protection under the Fourteenth Amendment of the

U.S. Constitution; and using 42 U.S.C. § 2000e, et. seq. for violation of his

rights to be free from racial discrimination under Title VII of Civil Rights Act

of 1964; an action to remedy violations of Plaintiff’s rights under Title I of

American Disability Act of 1990 (“ADA”), 42 U.S.C. § 12111,et seq .;and an

action for both interference and retaliation in violation of Plaintiff’s rights

under the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq.


                         JURISDICTION AND VENUE


                                              2.

      Jurisdiction is proper as this Court has subject matter jurisdiction of

the federal claims asserted in this action under 28 U.S.C. §§ 1331 and

1343(a)(4), 1367and 42 U.S.C. § 1983.


                                              3.


      Venue is proper under 5 U.S.C. §552(g) (5)(2009) and 28 U.S.C. §

1391(b) and (c) in the Northern District of Georgia with respect to all claims

asserted by Plaintiff because the place and the acts of the Defendant are all located

and carried out in the Northern District of Georgia.

                                          2
      Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 3 of 25




                                      PARTIES


                                            4.

      Plaintiff, Jamael Sanford, is an African American male who was

employed by Defendant Georgia Department of Public Safety, Georgia State

Patrol Division. At all times relevant to this Complaint, Plaintiff is a citizen

of the United States and a resident of the state of Georgia. At all times

relevant to this Complaint, Sanford was an employee of DPS within the

meaning of Title I of American with Disabilities Act of 1990 and §504 of

Rehabilitation Act of 1973.Sanford submits himself to the jurisdiction and

venue of this Court and is entitled to bring this action under state and federal

law for all general, special, and any other permissible damages.


                                             5.


      Plaintiff Sanford had been employed with Defendant Georgia

Department of Public Safety (DPS) for more than 12 months and worked

more than 1250 hours in the 12 months preceding a serious health condition

for which he took medical leave.


                                            6.




                                        3
      Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 4 of 25




      Therefore, Plaintiff Sanford is an “eligible employee” within the

meaning of the FMLA, 29 U.S.C. § 2601 et seq.


                                              7.


      Defendant Georgia Department of Public Safety, and its Division

Georgia State Patrol, is a state government agency or subdivision and is sued

as an employer under Plaintiff’s legal claims. At the time of the subject event

that has given rise to this lawsuit, Defendant Georgia Department of Public

Safety was the public employer of Plaintiff Sanford.


                                             8.

      DPS has had more than fifty (50) employees within a seventy-five (75)

mile radius in each of twenty (20) or more consecutive calendar weeks in the

current or preceding year within the meaning of 29 U.S.C. § 2601 et seq.


                                             9.


      DPS is an “employer” within the meaning of the FMLA, 29 U.S.C. §

2601 et seq.; within the meaning of Title I of the Americans with Disabilities Act

and Section 504 of Rehabilitation Act of 1973; and Title VII of Civil Rights Act.

                                             10.



                                         4
         Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 5 of 25




         Defendant Mark Hambert, at all times relevant, was a commanding

officer with the rank of Major within the Georgia Department of Public

Safety, Georgia State Patrol Division. At all times relevant, Hambert had the

authority to terminate Trooper Jamael Sanford. At all times relevant,

Hambert was responsible for knowing all rules regulation, polices, orders and

so forth that applied to his conduct, as well as knowing all laws, including

case law, that placed him on notice that his alleged conduct was unlawful. At

all times relevant Hambert was acting under color of state law.


                       PROCEDURAL REQUIREMENTS
                                               11.

         Plaintiff has satisfied all procedural requirements prior to commencing

this action. September 18, 2019, Plaintiff filed a charge of discrimination with

the Equal Employment Opportunity Commission (“EEOC”) against DPS.

Plaintiff received a right to sue letter on August 21, 2020 and files this complaint

within ninety (90) days receipt thereof.

                               STATEMENT OF FACTS

   12.         Trooper Sanford was hired by the Georgia Department of Public

         Safety on November 20, 2012.



                                           5
      Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 6 of 25




13.         After completing the Police Academy, Trooper Sanford was

      assigned to Post 51-Gwinnett on July 12, 2013.

14.         Trooper Sanford’s direct supervisor was Sgt. Kustra.

15.         Sgt. Kustra treated Sanford differently than his co-workers.

16.         Sanford’s co-workers who were not black were treated more

      favorably than him.

17.         On or about October 6, 2017, Sgt Kustra took away Sanford’s off

      day and sent him to Savannah, Georgia.

18.         Although there were other Troopers available to work the

      Savannah detail, Sanford was ordered to attend.

19.         Sandford received discipline for not adding passengers’

      information to vehicle incident reports.

20.         The passengers did not have identification and did not speak

      English.

21.         The driver also did not report any injuries.

22.         Several white Troopers assigned to Post 51 were not disciplined

      when they did not add passenger to the incident reports.

23.         Sgt. Kustra would review all of Sanford’s video activity but not do

      the same for his co-workers.



                                       6
      Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 7 of 25




24.         Troopers Sgt. Travis Rinehart, Jeff Teasley, Nick Hamerla, and

      Cody Brantley who are not black, were treated more favorably than

      Sanford for similar work performance.

25.         As a Trooper, one duty assignment could be to not patrol and stop

      cars; but to handle incoming calls.

26.         Typically, if the Trooper also resided in Gwinnett County he

      would have to be fully dressed and allowed to remain at home unless

      called out.

27.         Sanford was treated differently because he was ordered to leave

      home, sit at the office all day, and not return to his home at any point

      during his shift.

28.         No other Trooper in the same position as Sanford was ordered to

      sit at the office all day.

29.         Other Troopers who also lived in Gwinnet County would still be

      at their homes 45 minutes into their shifts.

30.         Trooper Sanford was ordered to check his email everyday even

      when was on approved vacation.

31.         In March 8, 2018, then Lt. Col David Herring recommended that

      Trooper Sanford be transferred to Post 46 Monroe.



                                       7
      Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 8 of 25




32.         Major Waldrop, on March 8, 2018, notified Trooper Sanford that

      he would be transferred to Post 46 Monroe.

33.         At Post 46 Monroe, SFC James Buchanan was Trooper Sanford’s

      immediate supervisor.

34.         Trooper Sanford complained that SFC James Buchanan harassed

      and treated him unfairly.

35.         While on medical leave, SFC Buchannan sent Trooper Sanford

      and email.

36.         Buchanan’s email to Trooper Sanford stated that that he would

      receive discipline and his patrol vehicle take home privileges will be

      suspended for 30 days.

37.         DPS alleges that on April 26 2018 Trooper Sanford was in a

      motor vehicle crash and failed to report an accident.

38.         The alleged motor vehicle incident occurred on Bold Springs road

      at the intersection with the private driveway of 3651 Bold Springs Rd

      in Monroe GA

39.         On April 26 2018, the day of the alleged motor vehicle crash, the

      atmospheric conditions where rainy and the roadways were wet.

40.         Trooper Sanford denied he was in a vehicle crash and therefore

      did not have to report it.
                                       8
      Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 9 of 25




41.         DPS investigation of Trooper Sanford for Case IA-006-2018 ended

      on December 20, 2018.

42.         On or about May 21, 2018, while patrolling, Trooper Sanford felt

      a sharp pain in his groin area.

43.         Trooper Sanford discussed the pain with his immediate

      supervisor SFC Buchanan.

44.         SFC Buchanan informed Trooper Sanford that he may have a

      hernia.

45.         The following morning, the pain intensified so Trooper Sanford

      called in sick and went to the doctor.

46.         The doctor recommended that Trooper Sanford get immediate

      surgery.

47.         Trooper Sanford had surgery the following week.

48.         Trooper Sanford had several serious health complications

      following his surgery.

49.         Sanford had to get follow up treatment for his hernia which

      caused pain in his groin area.

50.         Sanford had to get treatment for pain in his back.

51.         Sanford had gastrointestinal problems such as nausea and

      diarrhea.
                                        9
  Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 10 of 25




52.         Sanford was diagnosed severe anxiety

53.         So, he was forced to extend his medical leave.

54.         Trooper Sanford provided the requested medical leave documents

      to DPS.

55.         Sanford was a qualified individual with a disability as that term

      is defined by 42 U.S.C. § 12102(1) .

56.         Sanford is an individual with a disability inasmuch as he actually

      has a physical impairment causing substantial limitation in one or

      more major life activities, because he has a record of impairment, and

      because the DPS regarded him as having an impairment.

57.         Sanford is capable of performing the essential functions of his job

      with or without an accommodation.

58.         Jennifer O’Neal was Trooper Sanford direct contact to whom he

      provided medical documents and information.

59.         While Trooper Sanford was on medical leave, SFC Buchanan

      emailed him.

60.         In an email, SFC Buchanan stated that Trooper Sanford had poor

      communication.

61.         In an email, SFC Buchanan questioned Trooper Sanford ability to

      follow directions.
                                      10
  Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 11 of 25




62.          In an email, SFC Buchanan stated that Trooper Sanford would

      be subject to disciplinary action when he returned to work.

63.          Trooper Sanford complained to DPS that his supervisor SFC

      James Buchanan was harassing him.

64.          Trooper Sanford complained to DPS that his supervisor SFC

      James Buchanan treated him unfairly.

65.          Trooper Sanford complained to DPS that his supervisor SFC

      James Buchanan should not email him while he is on medical leave.

66.          Trooper Sanford complained to DPS that white troopers were

      treated more fairly than black troopers.

67.          While Trooper Sanford was on medical leave, CPL Tommie

      Young called him on the phone.

68.          On August 3, 2018, CPL Young informed Trooper Sanford that he

      would be at Sanford’s home at 4pm.

69.          Trooper Sanford informed CPL Young he would not be at home at

      4pm.

70.          At 4pm on August 3, 2018, CPL Young called Sanford again and

      told him that he was in front of Sanford’s home.

71.          Sandford has to rushed home as soon as possible.



                                       11
  Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 12 of 25




72.          Once Sanford arrived at his home, CPL Young request Trooper

      Sanford’s weapons, badges, and laptop.

73.          Sanford asked CPL Young the reason why he was taking his

      weapons, badges, and laptop.

74.          CPL Young responded that it was due to the breakout on Trooper

      Sanford’s hand and he most likely would have to requalify with his

      weapons when Sanford returned back to work.

75.          Several months later, Trooper Sanford was contacted by Internal

      Affairs.

76.          While he was on medical leave, DPS through the Internal Affairs

      investigation asked Sanford to meet at the Gwinnett County precinct.

77.          Unbeknownst to Sanford, the Internal Affairs meeting was to

      question him about the alleged April 26, 2018 motor vehicle crash.

78.          On or about February 15, 2019, Trooper Sanford discover that his

      previous two weeks of pay had been removed from his bank account by

      DPS.

79.          From February 1-15, 2019 DPS did not notify Sanford that his

      family medical leave was exhausted.

80.          On February 18, 2019, Sanford spoke with Selena Langford in

      Human Resources.
                                      12
  Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 13 of 25




81.            On February 18, 2019, DPS system showed that Sandford was

      still on approved medical leave.

82.            On February 18, 2019,DPS system showed that Sanford had paid

      leave available.

83.            The paid leave would allow Sanford to receive pay while on

      medical leave.

84.            Sanford also submitted a request for leave donation from other

      Troopers.

85.            However, DPS did not approve Sanford’s request for donated

      leave.

86.            On or about March 22, 2019, Sanford was on unpaid medical

      leave.

87.            On or about March 22, 2019, Trooper Sanford was called into the

      Human Resource department and informed his position was

      terminated.



88.            On March 22, 2019, DPS, through its agents, gave Trooper

      Sanford inter-departmental memorandum with the subject “Notice of

      Proposed Adverse Action.”

89.            And in the memorandum dismissal is listed as the adverse action.
                                         13
    Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 14 of 25




  90.           The memorandum does not provide any explicit reasons for

        Trooper Sanford’s dismissal.

  91.           The effective date of Trooper Sanford’s dismissal was April 1,

        2019.


                            COUNT I
  42 U.S.C. § 1983—VIOLATION OF FOURTEENTH AMENDMENT
                 RIGHTS TO EQUAL PROTECTION
                     (Against All Defendants)



  92.           Plaintiff incorporates by reference all the preceding paragraphs,

        and any other facts this Court deems relevant, as if fully stated herein

        to support all allegations made in this Count.

  93.           The Fourteenth Amendment to the Constitution guarantees that

        citizens are entitled to equal protection of the laws and thereby cannot

        be discriminated against based on their race, and because 42 U.S.C. §

        1983 prohibits state actors such as all Defendants from violating

        constitutional rights, Defendants are liable for their unconstitutional

        conduct based on the facts incorporated to support this Count I.

        Sanford is entitled to all permissible damages under law.


                                 COUNT II
42 U.S.C. § 2000e, et. seq. (“Title VII”) —VIOLATION OF TITLE VII OF
                   THE CIVIL RIGHTS ACT OF 1964

                                          14
  Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 15 of 25




      (Against Defendant Georgia Department of Public Safety)


94.         Plaintiff incorporates by reference all the preceding paragraphs

      of the Complaint, and any other facts this Court deems relevant, as if

      fully stated herein to support all allegations made in this Count.

95.         Based on the facts incorporated to support this Count, Defendant

      employer Georgia Department of Public Safety violated Trooper

      Sanford’s right to be free of racial discrimination because Defendant

      Georgia Department of Public Safety’s decision to terminate Trooper

      Sanford’s employment was motivated by race, at least in part, if not in

      whole. Consequently, Plaintiff Sanford is entitled all permissible

      damages under law.


                               COUNT III
                        TITLE VII RETALIAITON
         (Against Defendant Georgia Department of Public Safety)



96.         Plaintiff incorporates by reference all of the preceding

      paragraphs of the Complaint, and any other facts this Court deems

      relevant, as if fully stated herein to support all allegations made in this

      Count.




                                       15
  Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 16 of 25




97.         At all times relevant to this Complaint, Plaintiff Sanford had a

      right to be free from violations and deprivations of his constitutionally

      secured rights.

98.         Based on the incorporated facts to support this Count,

      Defendants retaliated against Plaintiff Sanford because of his prior

      protected activity, resulting in his termination. Plaintiff Sanford is

      entitled all permissible damages under law.


                                  COUNT IV
                        Interference with FMLA Leave
                            (Against All Defendants)



99.         Plaintiff incorporates by reference all of the preceding

      paragraphs of the Complaint.

100.        Sanford was an eligible employee with a serious health condition

  as that term is defined by the FMLA and the accompanying

  regulations, specifically 29 U.S.C. § 2611(11), 29 C.F.R. 825.114.

101.        By terminating Sanford’s employment on March 22, 2020,

  effective April 1, 2020, continuous emails and calling him, and not

  allowing him to return to the same or equivalent position, Defendants

  prevented Sanford from exercising the rights provided to him under

  FMLA.
                                       16
  Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 17 of 25




102.    Defendants actions in interfering with Sanford’s rights under the

  FMLA were committed with reckless disregard for his right to take up

  to 12 work weeks of leave for a serious health condition, his right to job

  restoration, and violated the FMLA, 29 U.S.C. § 2615(a)(1).

103.    The effect of Defendants’ actions has been to deprive Plaintiff

  Sanford of a job, as well as income in the form of wages, health

  insurance, prospective retirement benefits, social security, and other

  benefits due to him because of his right to leave under the FMLA.

104.    As a result, Sanford is entitled to both equitable and monetary

  relief for Defendants’ violation of the FMLA, specifically 29 U.S.C. §

  2617(a)(1)(A) and (B) – including, but not limited to, back pay, front

  pay or reinstatement, attorneys’ fees and costs of litigation.

105.    Sanford is also entitled to liquidated damages for Defendants’

  violation of his rights under the FMLA, 29 U.S.C. § 2617(a)(1)(A)(iii)

  because Defendants’ actions in failing to return her to work were

  willful violations of the FMLA.




                              COUNT V
              Retaliation for Exercise of FMLA Rights
                         (Against All Defendants)


                                    17
  Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 18 of 25




106.    Plaintiff incorporates by reference all of the preceding

  paragraphs of the Complaint.

107.    Sanford was an eligible employee with a serious health condition

  as that term is defined by the FMLA and the accompanying

  regulations, specifically 29 U.S.C. § 2611(11), 29 C.F.R. § 825.114.

108.    By terminating Sanford’s employment, Defendants retaliated

  against Sanford for exercising his right to take medical leave for a

  serious health condition as provided by the FMLA.

109.    Defendants’ actions in retaliating against Sanford for exercising

  his rights under the FMLA were committed with reckless disregard for

  his right to be free from discriminatory treatment for exercising his

  rights under the FMLA, specifically 29 U.S.C. § 2615(a)(1)(2).

110.    The effect of Defendants’ actions has been to deprive Plaintiff

  Sanford of a job, as well as income in the form of wages, health

  insurance, prospective retirement benefits, social security, and other

  benefits due to him because of his right to leave under the FMLA.

111.    As a result, Sanford is entitled to both equitable and monetary

  relief for Defendants’ violation of the FMLA, specifically 29 U.S.C. §

  2617(a)(1)(A) and (B) – including, but not limited to, back pay, front

  pay or reinstatement, attorneys’ fees and costs of litigation.
                                   18
  Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 19 of 25




112.    Sanford is also entitled to liquidated damages for Defendants’

  violation of his rights under the FMLA, 29 U.S.C. § 2617(a)(1)(A)(iii)

  because Defendants’ actions in failing to return his to work were willful

  violations of the FMLA.

                             COUNT VI
              Violation of ADA – Regarded as Disabled
   (Against Defendant Georgia Department of Public Safety)




113.    Sanford incorporates by reference all of the preceding paragraphs

  of the Complaint.

114.    At all times relevant hereto, DPS has been subject to the

  requirements of Title I of the Americans with Disabilities Act as by the

  ADA. At all times relevant hereto, Plaintiff was an individual with a

  disability as defined under the Americans with Disabilities Act, 42

  U.S.C. § 12102 (1)(C) inasmuch as he was regarded as a person with an

  impairment as defined by the Act.

115.    Moreover, at all times relevant hereto, Sanford has been a

  qualified individual with a disability as that term is defined by 42

  U.S.C. § 12111 (8) and able to perform the essential functions of the job.




                                  19
     Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 20 of 25




  116.     DPS disciplined and terminated Sanford and disciplined more

     severely that its non-disabled employees.

  117.     DPS’s actions amount to a violation of Section 102 of the ADA, 42

     U.S.C. § 12112, which prohibits discrimination on the basis of

     disability.

  118.     As a direct and proximate result of DPS’s intentional

     discrimination, Sanford has suffered out of pocket losses and has been

     deprived of job-related economic benefits, including income in the form

     of wages and other job-related benefits, including social security, all in

     an amount to be established at trial.

  119.     In addition, DPS’s actions have caused, continue to cause, and

     will cause the Sanford to suffer damages for emotional distress, mental

     anguish, loss of enjoyment of life, and other non-pecuniary losses all in

     an amount to be established at trial.


                               COUNT VII
                     Violation of ADA – Actual Disability
      (Against Defendant Georgia Department of Public Safety)


     120.Sanford incorporates by reference all of the preceding paragraphs

of the Complaint.



                                      20
      Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 21 of 25




      121. At all times relevant hereto, The City has been subject to the

requirements of Title I of the Americans with Disabilities Act as by the ADA.

      122. At all times relevant hereto, Sanford was an individual with a

disability, herniated groin, back pain, and anxiety, as defined under the

Americans with Disabilities Act, 42 U.S.C. § 12102 (1)(A).

      123. DPS is aware of Sanford’s disability and history and record of

disability.

      124. Moreover, at all times relevant hereto, Sanford has been a

qualified individual with a disability as that term is defined by 42 U.S.C. §

12111 (8) and able to perform the essential functions of his job.

      125. DPS disciplined and terminated Sanford and disciplined more

severely that its non-disabled employees.

      126. DPS’s actions amount to a violation of Section 102 of the ADA, 42

U.S.C. § 12112, which prohibits discrimination on the basis of disability.

      127. As a direct and proximate result of DPS’s intentional

discrimination, Sanford has suffered out of pocket losses and has been

deprived of job-related economic benefits, including income in the form of

wages and other job-related benefits, including social security, all in an

amount to be established at trial.



                                       21
      Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 22 of 25




      128. In addition, DPS’s actions have caused, continue to cause, and will

cause the Sanford to suffer damages for emotional distress, mental anguish,

loss of enjoyment of life, and other non-pecuniary losses all in an amount to

be established at trial.

                              COUNT VIII
                Violation of ADA – Record of Disability
       (Against Defendant Georgia Department of Public Safety)



      129. Sanford incorporates by reference all of the preceding paragraphs

of the Complaint.

      130. At all times relevant hereto, The City has been subject to the

requirements of Title I of the Americans with Disabilities Act as by the ADA.

      131. At all times relevant hereto, Sanford was an individual with a

disability, herniated groin, back pain, and anxiety, as defined under the

Americans with Disabilities Act, 42 U.S.C. § 12102 (1)(A).

       132. DPS is aware of Sanford’s disability and history and record of

disability.

      133. Moreover, at all times relevant hereto, Sanford has been a

qualified individual with a disability as that term is defined by 42 U.S.C. §

12111 (8) and able to perform the essential functions of his job.



                                       22
      Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 23 of 25




      134. DPS disciplined and terminated Sanford and disciplined more

severely that its non-disabled employees.

      135. DPS’s actions amount to a violation of Section 102 of the ADA, 42

U.S.C. § 12112, which prohibits discrimination on the basis of disability.

      136. As a direct and proximate result of DPS’s intentional

discrimination, Sanford has suffered out of pocket losses and has been

deprived of job-related economic benefits, including income in the form of

wages and other job-related benefits, including social security, all in an

amount to be established at trial.

      137. In addition, DPS’s actions have caused, continue to cause, and will

cause the Sanford to suffer damages for emotional distress, mental anguish,

loss of enjoyment of life, and other non-pecuniary losses all in an amount to

be established at trial.



                           PRAYER FOR RELIEF
      WHEREFORE, Mr. Sanford prays for a trial by jury and requests the

following relief:


(a) That process issue and service be had on each Defendant;




                                       23
        Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 24 of 25




(b) That Plaintiff recover all costs of this litigation, including special

damages, punitive damages and compensatory damages;


(c) That a jury trial be had on all issues so triable;


(d) a declaratory judgment that Defendant has engaged in unlawful

employment practices in violation of the FMLA; ADA, and Title VII.


(e) an injunction prohibiting Defendant from engaging in unlawful

employment practices in violation of the FMLA; ADA, and Title VII.


(f) full back pay from the date of Plaintiff’s termination, taking into account

all raises to which Plaintiff would have been entitled but for his unlawful

termination, and all fringe benefits of employment, with prejudgment

interest thereon;


(g) liquidated damages pursuant to 29 U.S.C. § 2617;


(h) reinstatement to Plaintiff’s former position with Defendant, or in the

alternative, front pay to compensate Plaintiff for lost future wages and

benefits;


(i) Order Defendant to compensate Plaintiff for mental and emotional

damages suffered as a result of Defendant’s unlawful and discriminatory

acts;

                                         24
      Case 1:20-cv-04532-AT-JSA Document 1 Filed 11/05/20 Page 25 of 25




(j) Grant to Plaintiff a jury trial on all issues so triable;


(k) Grant to Plaintiff his reasonable attorneys’ fee and reasonable expert

witness fees together with any and all other costs associated with this action

as provided by 42 U.S.C. § 12117 (a)(as ); and


(l)grant Plaintiff receives such other and further relief as the Court deems

just and proper.


Respectfully submitted this 5th day of November, 2020.


                                              /s/ Tamika Sykes
                                              Tamika Sykes
                                              Attorney for Plaintiff
                                              Georgia Bar No. 141617
                                              tamikasykes@sykeslawllc.com




Sykes Law LLC
1700 Northside Dr.
Suite #A7-532
Atlanta, GA 30318
(404) 870-8410-Office
(404) 870-8411-Fax
www.sykeslawllc.com




                                         25
